DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inda (US 2009/0087723 to Inda et al.) in view of Ishii (US Patent No. 8,367,987 to Ishii et al.).
	Regarding Claim 1, Inda teaches:
a battery heating unit for use in a rechargeable battery unit comprising at least one stacked battery block (abstract, Fig. 1)
the heating unit comprising at least a first electrically insulating sheet having even, parallel surfaces (Fig. 1)
a generic PTC heater element for heating via resistive heating (paras 0032-0033)
	Inda does not explicitly teach:
a plurality of electrically resistive, planar heater member arranged on one of the surfaces of the insulative sheet, a plurality of electrically conductive contact members that are arranged on the surface of the insulating sheet, and a plurality of first electrically conductive tracks arranged on the surface of the insulating sheet, wherein the electrically resistive planar heater members are electrically connected by at least some of the plurality of first electrically conductive tracks to at least some of the plurality of electrically conductive contact members
	Ishii, however, from the an analogous field, concerning a resistive planar heating element teaches a variety of embodiments concerning the arrangement of resistive heating elements and conductive traces on an insulating sheet. In at least one embodiment, Ishii teaches a plurality of planar heater members 3 which are electrically connected to conductive members 2, which are arranged in an interdigitated pattern to form a plurality of first tracks and a plurality of second tracks (Fig. 29A, bottom of column 21 through column 22). The tracks can be supplied with electrical current through a plurality of electrically conductive contact members (see e.g. description for embodiment in Fig. 21 in columns 17 and 18). 

    PNG
    media_image1.png
    626
    694
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    213
    532
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to use a PTC heating element with a plurality of planar heating members arranged on electrical interdigitated conductive traces as taught in Ishii since Inda teaches a generic PTC planar heating element and Ishii discloses a variety of embodiments for PTC heating members with a variety of conventional conductive layouts and planar heating elements known in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 2
wherein the planar heater members 3 overlap a portion of more than 5% of an area of the insulating sheet (see Figs.)
	Regarding Claim 3, Inda teaches:
wherein at least one of the planar heating members comprises a PTC material (paras 0032-0033); see also Ishii
	Regarding Claim 4, Ishii renders obvious:
wherein one end region of a first conductive track is located distal to the contact member and forms spaced, parallel extensions, and where the second conductive track forms an interdigitated and galvanically separated set of extensions on the other side (compare Fig. 21 showing optional contact zones and Fig. 29A-B)
wherein the planar heater members are connected to one end of a first track extension and reach to a second track extension to conduct current (column 21 lines 30-55)
	Regarding Claim 5, Ishii renders obvious: 
wherein a numerical majority of the tap tracks extend from (some arbitrarily definable) end region of the first electrically conductive track (such as above line 29B) in a perpendicular way and likewise for the second track (Fig. 29A)
	Regarding Claim 6, Ishii renders obvious:
wherein the conductive tracks run parallel to the edges of the insulative sheet (see Figs.)
	Regarding Claim 7, Inda teaches:
a mounted NTC temperature sensor (paras 0029-0030)
	Insofar as Inda does not explicitly indicate an “NTC” temperature sensor with a PTC thermistor, such temperature sensors were known in the art. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Regarding Claim 8, Inda and Ishii render obvious:
screen printed thermistors of conventional height in the art, interpreted here to be less than 1 mm
	See US 2012/0247641 at paragraph 0043 for evidence of conventional thickness of thermistor-based screen-printed heating elements.
	Regarding Claim 9, Ishii renders obvious:
an insulating cover 4 that is arranged on and is adhesively attached to top surfaces facing away from the insulating sheet (column 22, Figs. etc.)
	Regarding Claim 10, Ishii renders obvious:
wherein the conductive elements are formed from conductive inks applied to the insulating fabric substrate (see e.g. column 1 lines 30-40)
	Regarding Claim 11, Ishii renders obvious:
a cover layer 4 that reads on a second electrically insulating sheet (column 22, etc.)
wherein the conductive terminal members are connected to the contact members for providing current through the heating elements (see e.g. Fig. 23A)
wherein the plurality of conductive terminal members are arranged in a coplanar manner and are arranged to form a right angle with the bottom surface of the second insulating sheet 4 (see Fig. 23A)
	Regarding Claim 12, Ishii renders obvious:
an insulating sheet at least part of which, such as the cover, is formed from polyamide (column 7 line 14)
	See Ruggiero (US 2012/0247641) at paragraph 0047 for commonly used electrically films used in the production of thermistor heating elements, including e.g. PA, PPA, PPS, PI, PEEK, etc.
	Regarding Claim 13
wherein the heating element is arranged adjacent the battery cells, which are themselves arranged in a battery pack (para 0042), conventionally understood in the art to include a housing, etc.
	Including battery blocks in housings was conventional in the art. See e.g. US 2008/0213652 for a battery pack with a thermal management system included in a housing.
	Regarding Claims 14 and 15, Inda teaches:
a lithium ion battery for a vehicle (paras 0035-0038)
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 6,114,674 discloses a resistive heating element with fractal patterns (Fig. 2)
US Patent No. 10,060,711 discloses a thermally emissive apparatus with a plurality of heating elements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723